Citation Nr: 9912357	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  97-31 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder, to 
include psoriasis and seborrheic dermatitis of the scalp.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from April 1972 to July 1979 
and from August 1980 to May 1993.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  Service connection for a skin disorder to include 
psoriasis and scalp seborrhea was denied by the RO in a July 
1993 rating decision.  Although the veteran submitted a 
notice of disagreement with that decision, he failed to 
submit a substantive appeal following the receipt of a 
statement of the case.

2.  The veteran has submitted new evidence which must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a skin 
disorder to include psoriasis and seborrheic dermatitis of 
the scalp.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a skin disorder, including psoriasis 
and scalp seborrhea was previously denied in July 1993.  
Although the veteran filed a notice of disagreement with this 
decision, he did not submit a substantive appeal following 
the issuance of a statement of the case.  Thus, as the 
veteran did not appeal, the July 1993 decision became final.  
The evidence considered at the time of that decision included 
service medical records showing complaints and treatment for 
psoriasis and seborrheic dermatitis, primarily during the 
mid-1980s.  At his April 1997 retirement examination, the 
examiner noted that the veteran had been treated for 
seborrheic dermatitis with medication and it was controlled. 

The RO, in the July 1993 rating decision, denied the 
veteran's claim for service connection for a skin disorder on 
the basis that there was no evidence of a chronic skin 
disorder, to include psoriasis and seborrheic dermatitis at 
discharge from service or since service, and thus service 
connection was not warranted.   

In a May 1997 statement, the veteran reported that the skin 
disability was persistent.  He is competent to testify as to 
conditions he can see.  See Gregory v. Brown, 8 Vet. App. 563 
(1996).  When the case was previously denied, there was no 
evidence of a current disability.  Now, there is evidence of 
a current disability.  This evidence must be considered to 
fairly decide the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1997).   
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).   

In this case, the veteran's report of current disability 
meets the definition of new and material evidence and 
requires that the claim be reopened.  38 U.S.C.A. § 5108 
(West 1991).  




ORDER

The petition to reopen the veteran's claim for service 
connection for a chronic skin disorder, the claim is granted.


REMAND

The case is REMANDED to the RO for the following:  

1.  The RO should ask the veteran to 
identify any doctors or hospitals which 
have treated his claimed skin condition 
since service, and to complete the 
appropriate releases.  Thereafter, the RO 
should ask the listed doctors and 
hospitals for copies of their records.  

2.  The veteran should be scheduled for a 
skin examination.  

The entire claims folder including a copy 
of this Remand must be made available to 
and be reviewed by the examiner prior to 
the examination.  

All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  

The examiner should offer a diagnosis for 
any skin disability the veteran may have.  
The report of examination should include a 
detailed account of all manifestations of 
the disorder found to be present.  

The examiner should express an opinion as 
to any relationship the veteran's current 
skin disorder may have to skin symptoms in 
service.  If there is no relationship, the 
examiner should so state.  In either 
event, he should explain the reasons for 
his opinion.  

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.  

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

Following completion of these actions, the RO should review 
the claim of entitlement to service connection for a skin 
disorder, to include psoriasis and seborrheic dermatitis of 
the scalp on a de novo basis considering all evidence of 
record, both old and new.  In accordance with the current 
appellate procedures, the case should be returned to the Board 
for completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

